Citation Nr: 0615313	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  92-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic psychiatric disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to July 1969.

In January 1985, the Board of Veterans Appeals (Board) 
denied, in part, service connection for a chronic psychiatric 
disability.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1991 rating decision by the White 
River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
chronic psychiatric disability.  A personal hearing at the RO 
was held in March 1992.

In a February 1995 appellate decision, the Board denied the 
veteran's request to reopen the claim, and he appealed to 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  While the appeal was pending, 
the parties agreed in a December 1995 joint motion to vacate 
the February 1995 Board decision and remand the case for 
additional development.  The Board subsequently remanded the 
appeal to the RO for additional evidentiary and procedural 
development in August 1996, May 2000, February 2002, December 
2002, and June 2003.

In February 2004, the Board promulgated a decision which 
denied the request to reopen the claim, and the veteran 
appealed to the Court.  In August 2004, the Court granted a 
joint motion to vacate and remand the February 2004 Board 
decision.  Thereafter, in March 2005, the Board promulgated a 
decision which denied the request to reopen the claim, and 
the veteran appealed this determination to the Court.  In 
December 2005, the Court granted a joint motion to vacate and 
remand the March 2005 Board decision.  

Pursuant to the discussion below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran and his 
representative if further action is required on his part.


REMAND

The provisions of the joint motion remand of December 2005 
require that VA undertake additional development of the 
evidence.  Specifically, the Court has instructed that VA 
obtain copies of the personnel rosters from two United States 
Coast Guard cutters, the USCGC Yakutat (hull number WHEC-380) 
and the USCGC Bibb (hull number WHEC-31), from the time in 
which the veteran served aboard these vessels, and the 
records from the veteran's Coast Guard unit (identified as 
the "T & A Unit") during the time he was stationed at the 
United States Coast Guard Base in Boston, Massachusetts, to 
augment those military service records pertaining to the 
veteran's claim that are already associated with the 
evidence.  The veteran contends that these records contain 
the names of military personnel who were either involved in, 
or were witness to several incidents in service in which he 
was the victim of physical and sexual assaults.  The veteran 
asserts that the factual content of these records are 
material to his application to reopen his previously denied 
claim of service connection for a chronic psychiatric 
disability.  

The Board notes that in 1998, during the course of the 
current appeal, the RO had previously contacted the Office of 
Information Management of the Commandant, United States Coast 
Guard, in Washington, D.C., to discuss the availability of 
the aforementioned personnel records that are being sought by 
the veteran.  VA was informed by the Coast Guard that the 
desired records were available, but that a fee would be 
charged for these records.  The RO declined to pay and 
referred the matter to the veteran, notifying him of the 
necessary parties he needed to contact if he wanted to obtain 
the records and the costs involved.  The veteran declined to 
pay for the records, stating that he could not afford to do 
so, and the case was adjudicated by the Board without these 
records in the vacated appellate decision of March 2005.  In 
the joint motion remand of August 2004 (thereafter affirmed 
in the joint motion remand of December 2005), the Court 
essentially agreed that the appellant did not bear the 
financial burden of obtaining the Coast Guard records at 
issue.  The RO should advise the Coast Guard that VA, as an 
agency of the United States federal government, should not be 
charged a fee for the requested records as these records are 
being sought in the pursuit of regular government business 
and not for personal or private purposes.

The veteran is advised that while the personnel rosters 
showing the names of servicemen attached to a particular unit 
are obtainable, applicable privacy protection laws prohibit 
VA from obtaining the personnel records that are specific to 
an individual serviceman without his prior written consent 
and VA is under no obligation to request such consent on the 
veteran's behalf.     

Pursuant to the joint motion remand of December 2005, the 
Board will remand the veteran's claim to the RO for the 
requested evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Office of 
Information Management of the Commandant, 
United States Coast Guard, in Washington, 
D.C., and request that it be furnished 
with copies of the following records:

(a.)  The personnel rosters for the 
USCGC Yakutat (WHEC-380) for the 
month of May 1967.

(b.)  The personnel rosters for the 
USCGC Bibb (WHEC-31) for the months 
of April to May 1968.

(c.)  The personnel rosters for the 
USCG Base Boston - T&A Unit, for the 
months of April to June 1968.

The RO should advise the Coast Guard that 
any fees associated with obtaining these 
records should be waived as VA is 
requesting these records in its capacity 
as a sister agency of the United States 
federal government that is engaged in 
regular government business.

2.  If it is determined by the United 
States Coast Guard that those records are 
not available, that should be so stated in 
a letter written by that agency.  Any 
correspondence received from United States 
Coast Guard should be documented in the 
claims folder  

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
issue of newness and materiality of the 
evidence with respect to the veteran's 
application to reopen his previously 
denied claim of entitlement to service 
connection for a chronic psychiatric 
disability.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

